NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3092

                                   TRACEY L. DAVIS,

                                                  Petitioner,

                                             v.

                             DEPARTMENT OF THE NAVY,

                                                  Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    DC315H080459-I-1.

                                       ON MOTION

Before DYK, Circuit Judge.

                                        ORDER
       Tracey L. Davis moves for a six-month extension of time to file her brief.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motion is granted in part. Davis's brief is due within 60 days of the date of

filing of this order. No further extensions should be anticipated.

                                                  FOR THE COURT
      FEB 24 2009
                                                  /s/ Jan Horbaly
          Date                                    Jan Horbaly
                                                                                    FIL ED
                                                  Clerk                   U.S. COURT OF APPEALS FOR
                                                                             THE F EDERAL CIRCUIT

cc:    Tracey L. Davis
       Roger A. Hipp, Esq.                                                    FEB 2 4 2009
s17
                                                                               JAN HORBALY
                                                                                  CLERK